Citation Nr: 0111583	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-05 423	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic low back pain with degenerative disc disease of 
the lumbar spine.    

2.  Entitlement to an initial compensable rating for a 
chronic left ankle sprain. 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from October 1986 to June 
1998 and has reported additional service prior to this time.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  At no time during the period in question has the service-
connected back disability resulted in moderate intervertebral 
disc syndrome or moderate limitation of motion.    

3.  At no time during the period in question has the service-
connected back disorder resulted in disability equivalent to 
the loss of lateral spine motion and muscle spasms. 

4.  Residuals of the service-connected left ankle disability 
do not result in moderate limitation of motion or muscle 
weakness or any other significant disability.

5.  There are no extraordinary factors associated with the 
service-connected back or left ankle disabilities productive 
of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic low back pain with degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, Diagnostic 
Codes 5292, 5293, 5295 (2000).   

2.  The criteria for an initial compensable rating for a 
chronic left ankle sprain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, DC 5271-5311 
(2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Back

A 10 percent is current in effect for chronic low back pain 
with degenerative disc disease of the lumbar spine under DC 
5293 (intervertebral disc syndrome).  Under DC 5293, a 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  

As for other potentially applicable codes, slight limitation 
of motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion and a 40 percent 
evaluation requires severe limitation of motion.  DC 5292.

A 20 percent rating for lumbosacral strain under DC 5295 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position. 

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records reflect 
continuous treatment for back pain, and the placing of the 
veteran on limited duty profiles due to this disability.  A 
CAT scan of the lumbar spine conducted during service showed 
mild central disc protrusion at L5/S1; a minimal diffuse 
bulge at L4/L5 and findings compatible with a conjoined nerve 
root sheath involving the L5 and SI right nerve roots.  The 
physical examination of the veteran's back conducted at his 
separation examination reference the findings from the CAT 
scan but was otherwise normal.  

The VA examinations afforded the veteran upon separation from 
service in August 1998 included an X-ray that showed mild 
narrowing of the intervertebral disc space between L5-S1, but 
was otherwise normal.  At the time of this examination, the 
veteran complained of increased pain with performing sit-ups 
or running.  The physical examination of the back was 
"totally normal," with no tenderness noted.  The straight 
leg raising test was negative, and the sensory examination 
and deep tendon reflexes were normal.

Applying the pertinent legal criteria to this evidence, the 
lack of neurological finding on the August 1998 VA 
examination preclude a 20 percent rating for intervertebral 
disc syndrome under DC 5293.  There is also no evidence of 
"moderate" limitation of lumbar motion, thus precluding a 
20 percent rating under DC 5292.  Finally, as there is no 
objective evidence demonstrating that the disability in the 
veteran's back disability involved the loss of lateral spine 
motion and muscle spasms, increased compensation cannot be 
assigned under DC 5295. 

Also weighed by the Board were the assertions of the veteran 
that his back disability involves pain, particularly in light 
of the provisions of 38 C.F.R. §§ 4.40 38 C.F.R. § 4.45 and 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the lack of any objective evidence of weakness, 
fatigability or "flare-ups" of pain preclude increased 
compensation under these principles.  Finally, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1), which 
state that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected back disability is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Left Ankle Sprain 

Service connection is currently in effect for a disability 
characterized by the RO as "chronic left ankle sprain."  A 
noncompensable rating is in effect 
Under DC 5271-5311.  A compensable rating under DC 5271 
requires "moderate" limitation of ankle motion, and a 
compensable rating under DC 5311 requires "moderate" 
disability in the muscles affecting Muscle Group XI. 

A review of the pertinent evidence includes service medical 
records reflecting treatment for a left ankle sprain.  A 
statement submitted by a serviceman reported that treatment 
for the left ankle sprain included an overnight stay in the 
emergency room, crutches and wrapping of the ankle.  The 
examination of the left ankle upon the veteran's retirement 
examination showed "good" stability and strength and no 
crepitus.  Pain in the left ankle was also described at that 
time.  The VA examination conducted in August 1998 included a 
normal X-ray and physical examination of the left ankle and 
the physical examination revealed no objective findings.    

Applying the pertinent legal criteria to the evidence 
summarized above, there is no evidence that the left ankle 
disability involves any, much less "moderate," limitation 
of motion, thus precluding a 10 percent rating under DC 5271.  
Similarly, as there is no evidence of any, much less 
"moderate," muscular disability in the left ankle, a 
compensable rating cannot be assigned under DC 5311.  There 
is otherwise no objective evidence of a disability in the 
left ankle warranting a compensable rating under any other 
provision of the VA Schedule for Rating Disabilities, the 
holding in DeLuca, or on an "extraschedular" basis pursuant 
to the provisions of C.F.R. § 3.321(b)(1).  

In addition to the analysis applied to each claim above, the 
Board has also considered whether there is any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The record, however, with application of the same 
logic and analysis as set forth above, does not support 
assigning different percentage ratings for any of these 
disabilities at any time during the appeal period.  

Finally, the Board has also considered whether a remand is 
needed to apply the provisions of the newly promulgated 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran has been provided with 
notice as to the evidence necessary to support his claims, 
and there is no indication that there is any other evidence 
to be obtained or development to be accomplished which would 
assist in the adjudication of the claims addressed above.  In 
this regard, the Board notes the extensive development 
accomplished in this case, to include affording the veteran a 
medical examination and X-rays.  Accordingly, the Board 
concludes that a remand for application of the Veterans 
Claims Assistance Act of 2000 is not necessary. 
 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic low back pain with degenerative disc disease of the 
lumbar spine is denied.  

Entitlement to an initial compensable rating for a chronic 
left ankle sprain is denied. 



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

